VAUGHN, Judge.
The only real question before this court is whether there was an abuse of discretion on the part of the trial judge with respect to the amount of the award for alimony pendente lite and counsel fees. In all candor, we are constrained to observe that the amounts set out in the order appear to be bountiful. On the record before us, however, we cannot hold that there was, as a matter of law, an abuse of discretion. If and when the matter comes on for hearing on the question of permanent alimony, plaintiff may be well advised to document his contentions as to the relative financial circumstances of the parties through the utilization of accepted accounting procedures. The order from which plaintiff appealed is affirmed.
Affirmed.
Judges Brock and Hedrick concur.